EXHIBIT 10.1
 
SPECTRUM BRANDS ESCROW CORP.
 
$520,000,000   6.375% Senior Notes due 2020
 
$570,000,000   6.625% Senior Notes due 2022
 
REGISTRATION RIGHTS AGREEMENT
 
November 16, 2012
 
Barclays Capital Inc.
745 Seventh Avenue
New York, New York 10019


Deutsche Bank Securities Inc.
60 Wall Street
New York, New York 10005
         as representatives of the several Initial Purchasers
 
Ladies and Gentlemen:
 
Spectrum Brands Escrow Corp., a Delaware corporation (the “Escrow Issuer”),
proposes to issue and sell to certain purchasers (the “Initial Purchasers”), for
whom Barclays Capital Inc. and Deutsche Bank Securities Inc. are acting as
representatives upon the terms set forth in a purchase agreement dated as of
November 1, 2012 (the “Purchase Agreement”), $520,000,000 aggregate principal
amount of its 6.375% Senior Notes due 2020 (the “2020 Notes”) and $570,000,000
aggregate principal amount of its 6.625% Senior Notes due 2022 (the “2022 Notes”
and, together with the 2020 Notes, the “Initial Securities”).  The Initial
Securities will be issued pursuant to an indenture, dated as of November 16,
2012, (the “Indenture”) between the Escrow Issuer and US Bank National
Association, as Trustee (the “Trustee”).  On or prior to the Spectrum Assumption
(as defined in the Indenture), Spectrum Brands, Inc., a Delaware corporation
(“Spectrum”) and certain subsidiaries of Spectrum (the “Guarantors” and,
together with Spectrum, the “Joinder Parties”) will enter into a joinder
agreement substantially in the form of Exhibit A hereto (the “Joinder
Agreement”) and the obligations of the Escrow Issuer under this Agreement will
become the obligations of the Joinder Parties.  As used herein, prior to the
Spectrum Assumption, the term “Company” refers to the Escrow Issuer; after the
Spectrum Assumption, the term “Company” refers to Spectrum.
 
As an inducement to the Initial Purchasers to enter into the Purchase Agreement,
the Company agrees and, upon execution of the Joinder Agreement, the Guarantors
agree, with the Initial Purchasers, for the benefit of the holders of the
Initial Securities (including, without limitation, the Purchasers), the Exchange
Securities (as defined below) and the Private Exchange Securities (as defined
below) (collectively the “Holders”), as follows:
 
1.           Registered Exchange Offer.  Unless not permitted by applicable law,
the Company and the Guarantors shall, at their own cost, prepare and file with
the Securities
 
 
 

--------------------------------------------------------------------------------

 
 
and Exchange Commission (the “Commission”), on or prior to 350 days after the
Spectrum Assumption, a registration statement (the “Exchange Offer Registration
Statement”) on an appropriate form under the Securities Act of 1933, as amended
(the “Securities Act”), with respect to a proposed offer (the “Registered
Exchange Offer”) to the Holders of Transfer Restricted Securities (as defined in
Section 6 hereof), who are not prohibited by any law or policy of the Commission
from participating in the Registered Exchange Offer, to issue and deliver to
such Holders, in exchange for the Initial Securities, a like aggregate principal
amount of debt securities (the “Exchange Securities”) issued under the Indenture
and identical in all material respects to such Initial Securities (except for
the removal of transfer restrictions relating to the Initial Securities and the
provisions relating to the matters described in Section 6 hereof) that would be
registered under the Securities Act.  The Company and the Guarantors shall use
their commercially reasonable efforts to cause such Exchange Offer Registration
Statement to become effective under the Securities Act as promptly as possible
and no later than 410 days after the Spectrum Assumption and shall keep the
Exchange Offer Registration Statement effective for not less than 30 days (or
longer, if required by applicable law) after the date notice of the Registered
Exchange Offer is mailed to the Holders (such period being called the “Exchange
Offer Registration Period”).
 
If the Company and the Guarantors commence the Registered Exchange Offer, the
Company and the Guarantors will be entitled to close the Registered Exchange
Offer 30 days after the commencement thereof provided that the Company and the
Guarantors have accepted all the Initial Securities theretofore validly tendered
in accordance with the terms of the Registered Exchange Offer.
 
Following the declaration of the effectiveness of the Exchange Offer
Registration Statement, the Company and the Guarantors shall promptly commence
the Registered Exchange Offer, it being the objective of such Registered
Exchange Offer to enable each Holder of Transfer Restricted Securities (as
defined in Section 6 hereof) electing to exchange the Initial Securities for
Exchange Securities (assuming that such Holder is not an affiliate of the
Company within the meaning of the Securities Act, acquires the Exchange
Securities in the ordinary course of such Holder’s business and has no
arrangements with any person to participate in the distribution of the Exchange
Securities and is not prohibited by any law or policy of the Commission from
participating in the Registered Exchange Offer) to trade such Exchange
Securities from and after their receipt without any limitations or restrictions
under the Securities Act and without material restrictions under the securities
laws of the several states of the United States.
 
The Company and the Guarantors acknowledge that, pursuant to current
interpretations by the Commission’s staff of Section 5 of the Securities Act, in
the absence of an applicable exemption therefrom, (i) each Holder which is a
broker-dealer electing to exchange Initial Securities, acquired for its own
account as a result of market making activities or other trading activities, for
Exchange Securities (an “Exchanging Dealer”), is required to deliver a
prospectus containing the information set forth in (a) Annex A hereto on the
cover, (b) Annex B hereto in the “Exchange Offer Procedures” section and the
“Purpose of the Exchange Offer” section, and (c) Annex C hereto in the “Plan of
Distribution” section of such prospectus in connection with a sale of any such
 
 
2

--------------------------------------------------------------------------------

 
 
Exchange Securities received by such Exchanging Dealer pursuant to the
Registered Exchange Offer and (ii) if the Initial Purchasers elect to sell
Exchange Securities acquired in exchange for Initial Securities constituting any
portion of an unsold allotment they are required to deliver a prospectus
containing the information required by Items 507 or 508 of Regulation S-K under
the Securities Act, as applicable, in connection with such sale.
 
The Company and the Guarantors shall use their commercially reasonable efforts
to keep the Exchange Offer Registration Statement effective and to amend and
supplement the prospectus contained therein, in order to permit such prospectus
to be lawfully delivered by all persons subject to the prospectus delivery
requirements of the Securities Act for such period of time as such persons must
comply with such requirements in order to resell the Exchange Securities;
provided, however, that (i) in the case where such prospectus and any amendment
or supplement thereto must be delivered by an Exchanging Dealer or the Initial
Purchasers, such period shall be the lesser of 180 days and the date on which
all Exchanging Dealers and the Initial Purchasers have sold all Exchange
Securities held by them (unless such period is extended pursuant to Section 3(j)
below) and (ii) the Company shall make such prospectus and any amendment or
supplement thereto, available to any broker-dealer for use in connection with
any resale of any Exchange Securities for a period of not less than 90 days
after the consummation of the Registered Exchange Offer.
 
If, upon consummation of the Registered Exchange Offer, the Initial Purchasers
hold Initial Securities acquired by them as part of their initial distribution,
the Company and the Guarantors, simultaneously with the delivery of the Exchange
Securities pursuant to the Registered Exchange Offer, shall issue and deliver to
the Initial Purchasers upon the written request of the Initial Purchasers, in
exchange (the “Private Exchange”) for the Initial Securities held by the Initial
Purchasers, a like principal amount of debt securities issued under the
Indenture and identical in all material respects (including the existence of
restrictions on transfer under the Securities Act and the securities laws of the
several states of the United States, but excluding provisions relating to the
matters described in Section 6 hereof) to such Initial Securities (the “Private
Exchange Securities”).  The Initial Securities, the Exchange Securities and the
Private Exchange Securities are herein collectively called the “Securities”.
 
In connection with the Registered Exchange Offer, the Company shall:
 
(a)           mail or otherwise furnish to each Holder a copy of the prospectus
forming part of the Exchange Offer Registration Statement, together with an
appropriate letter of transmittal and related documents;
 
(b)           keep the Registered Exchange Offer open for not less than 30 days
(or longer, if required by applicable law) after the date notice thereof is
mailed to the Holders;
 
(c)           utilize the services of a depositary for the Registered Exchange
Offer with an address in the Borough of Manhattan, The City of New York, which
may be the Trustee or an affiliate of the Trustee;
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           permit Holders to withdraw tendered Securities at any time prior
to the close of business, New York time, on the last business day on which the
Registered Exchange Offer shall remain open; and
 
(e)           otherwise comply with all applicable laws in all material
respects.
 
As soon as practicable after the close of the Registered Exchange Offer or the
Private Exchange, as the case may be, the Company shall:
 
(x)           accept for exchange all the Initial Securities validly tendered
and not withdrawn pursuant to the Registered Exchange Offer and the Private
Exchange;
 
(y)           deliver to the Trustee for cancellation all the Initial Securities
so accepted for exchange; and
 
(z)           cause the Trustee to authenticate and deliver promptly to each
Holder of the Initial Securities, Exchange Securities or Private Exchange
Securities, as the case may be, equal in principal amount to the Initial
Securities of such Holder so accepted for exchange.
 
The Indenture will provide that the Exchange Securities will not be subject to
the transfer restrictions set forth in the Indenture and that all the Securities
will vote and consent together on all matters as one class and that none of the
Securities will have the right to vote or consent as a class separate from one
another on any matter.
 
Interest on each Exchange Security and Private Exchange Security issued pursuant
to the Registered Exchange Offer and in the Private Exchange will accrue from
the last interest payment date on which interest was paid on the Initial
Securities surrendered in exchange therefor or, if no interest has been paid on
the Initial Securities, from November 16, 2012.
 
Each Holder participating in the Registered Exchange Offer shall be required to
represent to the Company that at the time of the consummation of the Registered
Exchange Offer (i) any Exchange Securities received by such Holder will be
acquired in the ordinary course of business, (ii) such Holder will have no
arrangements or understanding with any person to participate in the distribution
of the Initial Securities or the Exchange Securities within the meaning of the
Securities Act, (iii) such Holder is not an “affiliate,” as defined in Rule 405
of the Securities Act, of the Company or if it is an affiliate, such Holder will
comply with the registration and prospectus delivery requirements of the
Securities Act to the extent applicable, (iv) if such Holder is not a
broker-dealer, that it is not engaged in, and does not intend to engage in, the
distribution of the Exchange Securities and (v) if such Holder is a
broker-dealer, that it will receive Exchange Securities for its own account in
exchange for Initial Securities that were acquired as a result of market-making
activities or other trading activities and that it will be required to
acknowledge that it will deliver a prospectus in connection with any resale of
such Exchange Securities.
 
 
4

--------------------------------------------------------------------------------

 
 
Notwithstanding any other provisions hereof, the Company and the Guarantors will
ensure that (i) any Exchange Offer Registration Statement and any amendment
thereto and any prospectus forming part thereof and any supplement thereto
complies in all material respects with the Securities Act and the rules and
regulations thereunder, (ii) any Exchange Offer Registration Statement and any
amendment thereto does not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading and
(iii) any prospectus forming part of any Exchange Offer Registration Statement,
and any supplement to such prospectus, does not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
2.           Shelf Registration.  If, (i) because of any change in law or in
applicable interpretations thereof by the staff of the Commission, the Company
and the Guarantors are not permitted to effect a Registered Exchange Offer, and
would otherwise be required to effect a Registered Exchange Offer pursuant to
Section 1 hereof, (ii) the Registered Exchange Offer is not consummated within
440 days of the Spectrum Assumption and the Company would otherwise be required
to effect a Registered Exchange Offer pursuant to Section 1 hereof, (iii) any
Holder so requests with respect to the Initial Securities (or the Private
Exchange Securities) not eligible to be exchanged for Exchange Securities in the
Registered Exchange Offer and held by it following consummation of the
Registered Exchange Offer or (iv) any Holder (other than an Exchanging Dealer)
is not eligible to participate in the Registered Exchange Offer or, in the case
of any Holder (other than an Exchanging Dealer) that participates in the
Registered Exchange Offer, such Holder may not resell the Exchange Securities
without delivering a prospectus, the Company and the Guarantors shall take the
following actions:
 
(a)           The Company and the Guarantors shall, at their cost, as promptly
as practicable (but in no event more than 30 days after so required or requested
pursuant to this Section 2) file with the Commission and thereafter shall use
its commercially reasonable efforts to cause to be declared effective on or
prior to 90 days after such obligation arises (unless it becomes effective
automatically upon filing) a registration statement (the “Shelf Registration
Statement” and, together with the Exchange Offer Registration Statement, a
“Registration Statement”) on an appropriate form under the Securities Act
relating to the offer and sale of the Transfer Restricted Securities (as defined
in Section 6 hereof) by the Holders thereof from time to time in accordance with
the methods of distribution set forth in the Shelf Registration Statement and
Rule 415 under the Securities Act (hereinafter, the “Shelf Registration”);
provided, however, that no Holder (other than the Initial Purchasers) shall be
entitled to have the Securities held by it covered by such Shelf Registration
Statement unless such Holder agrees in writing to be bound by all the provisions
of this Agreement applicable to such Holder; provided, further, that in no event
shall the Company and the Guarantors be required to file such Shelf Registration
Statement prior to 350 days after the Spectrum Assumption.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           The Company and the Guarantors shall use their commercially
reasonable efforts to keep the Shelf Registration Statement continuously
effective in order to permit the prospectus included therein to be lawfully
delivered by the Holders of the relevant Securities for a period of one year (or
for such longer period if extended pursuant to Section 3(j) or 3(w) below) after
its effective date or such shorter period that will terminate when all the
Securities covered by the Shelf Registration Statement have been sold pursuant
thereto.  The Company and the Guarantors shall be deemed not to have used their
commercially reasonable efforts to keep the Shelf Registration Statement
effective during the requisite period if it voluntarily takes any action that
would result in Holders of Securities covered thereby not being able to offer
and sell such Securities during that period, unless such action is required by
applicable law.
 
(c)           Notwithstanding any other provisions of this Agreement to the
contrary, the Company and the Guarantors shall cause the Shelf Registration
Statement and the related prospectus and any amendment or supplement thereto, as
of the effective date of the Shelf Registration Statement, amendment or
supplement, (i) to comply in all material respects with the applicable
requirements of the Securities Act and the rules and regulations of the
Commission and (ii) not to contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.
 
3.           Registration Procedures.  In connection with any Shelf Registration
contemplated by Section 2 hereof and, to the extent applicable, any Registered
Exchange Offer contemplated by Section 1 hereof, the following provisions shall
apply:
 
(a)           The Company and the Guarantors shall (i) furnish to the Initial
Purchasers, prior to the filing thereof with the Commission, a copy of the
Registration Statement and each amendment thereof and each supplement, if any,
to the prospectus included therein and, in the event that the Initial Purchasers
(with respect to any portion of an unsold allotment from the original offering)
are participating in the Registered Exchange Offer or the Shelf Registration
Statement, the Company and the Guarantors shall use their commercially
reasonable efforts to reflect in each such document, when so filed with the
Commission, such comments as the Initial Purchasers reasonably may propose in a
timely manner; (ii) include the information set forth in Annex A hereto on the
cover, in Annex B hereto in the “Exchange Offer Procedures” section and the
“Purpose of the Exchange Offer” section and in Annex C hereto in the “Plan of
Distribution” section of the prospectus forming a part of the Exchange Offer
Registration Statement and include the information set forth in Annex D hereto
in the Letter of Transmittal delivered pursuant to the Registered Exchange
Offer; (iii) if requested by the Initial Purchasers, include the information
required by Items 507 or 508 of Regulation S-K under the Securities Act, as
applicable, in the prospectus forming a part of the Exchange Offer Registration
Statement; (iv) include within the prospectus contained in the Exchange Offer
Registration Statement a section entitled “Plan of Distribution,” reasonably
acceptable to the
 
 
6

--------------------------------------------------------------------------------

 
 
Initial Purchasers, which shall contain a summary statement of the positions
taken or policies made by the staff of the Commission with respect to the
potential “underwriter” status of any broker-dealer that is the beneficial owner
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of Exchange Securities received by such broker-dealer in
the Registered Exchange Offer (a “Participating Broker-Dealer”), whether such
positions or policies have been publicly disseminated by the staff of the
Commission or such positions or policies, in the reasonable judgment of the
Initial Purchasers based upon advice of counsel (which may be in-house counsel),
represent the prevailing views of the staff of the Commission; and (v) in the
case of a Shelf Registration Statement, include in the prospectus included in
the Shelf Registration Statement (or, if permitted by Commission Rule 430B(b),
in a prospectus supplement that becomes a part thereof pursuant to Commission
Rule 430B(f)) that is delivered to any Holder pursuant to Section 3(d) and (f),
the names of the Holders, who propose to sell Securities pursuant to the Shelf
Registration Statement, as selling securityholders.
 
(b)           The Company and the Guarantors shall give written notice to the
Initial Purchasers, the Holders of the Securities and any Participating
Broker-Dealer from whom the Company has received prior written notice that it
will be a Participating Broker-Dealer in the Registered Exchange Offer (which
notice pursuant to clauses (ii)-(v) hereof shall be accompanied by an
instruction to suspend the use of the prospectus until the requisite changes
have been made):
 
(i)           when the Registration Statement or any amendment thereto has been
filed with the Commission and when the Registration Statement or any
post-effective amendment thereto has become effective;
 
(ii)           of any request by the Commission for amendments or supplements to
the Registration Statement or the prospectus included therein or for additional
information;
 
(iii)           of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or the initiation of any
proceedings for that purpose, of the issuance by the Commission of a
notification of objection to the use of the form on which the Registration
Statement has been filed, and of the happening of any event that causes the
Company to become an “ineligible issuer,” as defined in Commission Rule 405;
 
(iv)           of the receipt by the Company, the Guarantors or their legal
counsel of any notification with respect to the suspension of the qualification
of the Securities for sale in any jurisdiction or the initiation or threatening
of any proceeding for such purpose; and
 
(v)           of the happening of any event that requires the Company or the
Guarantors to make changes in the Registration Statement or the
 
 
7

--------------------------------------------------------------------------------

 
 
prospectus in order that the Registration Statement or the prospectus do not
contain an untrue statement of a material fact nor omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of the prospectus, in light of the circumstances under which they were
made) not misleading.
 
(c)           The Company and the Guarantors shall use their commercially
reasonable efforts to obtain the withdrawal at the earliest possible time, of
any order suspending the effectiveness of the Registration Statement.
 
(d)           If not otherwise available on the Commission’s Electronic Data
Gathering, Analysis and Retrieval system (“EDGAR”), upon the written request of
a Holder of Securities included within the coverage of the Shelf Registration,
the Company and the Guarantors shall furnish, without charge, at least one copy
of the Shelf Registration Statement and any post-effective amendment or
supplement thereto, including financial statements and schedules, and, if such
Holder so requests in writing, all exhibits thereto (including those, if any,
incorporated by reference).  The Company and the Guarantors shall not, without
the prior consent of the Initial Purchasers, make any offer relating to the
Securities that would constitute a “free writing prospectus,” as defined in
Commission Rule 405.  The Initial Purchasers, each Holder of Securities and each
Participant Broker-Dealer shall not take any action that would result in the
Company or the Guarantors being required to file with the Commission a free
writing prospectus prepared by or on behalf of the Initial Purchaser, such
Holder of Securities and such Participant Broker-Dealer that otherwise would not
be required to be filed by the Company or the Guarantors thereunder, but for the
action of the Initial Purchaser, such Holder of Securities and such Participant
Broker-Dealer.
 
(e)           If not otherwise available on EDGAR, upon the written request of
any Holder, Exchanging Dealer or the Initial Purchasers, the Company shall
deliver to each Exchanging Dealer and the Initial Purchasers, and to any other
Holder who so requests, without charge, at least one copy of the Exchange Offer
Registration Statement and any post-effective amendment thereto, including
financial statements and schedules, and, if the Initial Purchasers or any such
Holder requests, all exhibits thereto (including those incorporated by
reference).
 
(f)           The Company and the Guarantors shall, during the period of
effectiveness of the Shelf Registration, deliver to each Holder of Securities
included within the coverage of the Shelf Registration, without charge, as many
copies of the prospectus (including each preliminary prospectus) included in the
Shelf Registration Statement and any amendment or supplement thereto as such
person may reasonably request. The Company and the Guarantors consent, subject
to the provisions of this Agreement, to the use of the prospectus or any
amendment or supplement thereto by each of the selling Holders of the Securities
in connection with the offering and sale of the Securities covered by the
 
 
8

--------------------------------------------------------------------------------

 
 
prospectus, or any amendment or supplement thereto, included in the Shelf
Registration Statement.
 
(g)           The Company and the Guarantors shall deliver to the Initial
Purchasers, any Exchanging Dealer, any Participating Broker-Dealer and such
other persons required to deliver a prospectus following the Registered Exchange
Offer, without charge, as many copies of the final prospectus included in the
Exchange Offer Registration Statement and any amendment or supplement thereto as
such persons may reasonably request.  The Company and the Guarantors consent,
subject to the provisions of this Agreement, to the use of the prospectus or any
amendment or supplement thereto by the Initial Purchasers, if necessary, any
Participating Broker-Dealer and such other persons required to deliver a
prospectus following the Registered Exchange Offer in connection with the
offering and sale of the Exchange Securities covered by the prospectus, or any
amendment or supplement thereto, included in such Exchange Offer Registration
Statement.
 
(h)           Prior to any public offering of the Securities, pursuant to any
Registration Statement, the Company and the Guarantors shall use their
commercially reasonable efforts to register or qualify or cooperate with the
Holders of the Securities included therein and their respective counsel in
connection with the registration or qualification of the Securities for offer
and sale under the securities or “blue sky” laws of such states of the United
States as any Holder of the Securities reasonably requests in writing and do any
and all other acts or things necessary or advisable to enable the offer and sale
in such jurisdictions of the Securities covered by such Registration Statement;
provided, however, that the Company and the Guarantors shall not be required to
(i) qualify generally to do business in any jurisdiction where it is not then so
qualified or (ii) take any action which would subject it to general service of
process or to taxation in any jurisdiction where it is not then so subject.
 
(i)           The Company and the Guarantors shall cooperate with the Holders of
the Securities to facilitate the timely preparation and delivery of certificates
representing the Securities to be sold pursuant to any Registration Statement
free of any restrictive legends and in such denominations and registered in such
names as the Holders may request a reasonable period of time prior to sales of
the Securities pursuant to such Registration Statement.
 
(j)           Upon the occurrence of any event contemplated by paragraphs (ii)
through (v) of Section 3(b) above during the period for which the Company and
the Guarantors are required to maintain an effective Registration Statement, the
Company and the Guarantors shall promptly prepare and file a post-effective
amendment to the Registration Statement or a supplement to the related
prospectus and any other required document so that, as thereafter delivered to
Holders of the Securities or purchasers of Securities, the prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light
 
 
9

--------------------------------------------------------------------------------

 
 
of the circumstances under which they were made, not misleading.  If the Company
or the Guarantors notifiy the Initial Purchasers, the Holders of the Securities
and any known Participating Broker-Dealer in accordance with paragraphs (ii)
through (v) of Section 3(b) above to suspend the use of the prospectus until the
requisite changes to the prospectus have been made, then the Initial Purchasers,
the Holders of the Securities and any such Participating Broker-Dealers shall
suspend use of such prospectus (and shall keep confidential the cause of such
notice for so long as the cause is not otherwise publicly known), and the period
of effectiveness of the Shelf Registration Statement provided for in Section
2(b) above and the Exchange Offer Registration Statement provided for in Section
1 above shall each be extended by the number of days from and including the date
of the giving of such notice to and including the date when the Initial
Purchasers, the Holders of the Securities and any known Participating
Broker-Dealer shall have received such amended or supplemented prospectus
pursuant to this Section 3(j).  Each Holder receiving a notice pursuant to
clauses (ii) through (v) of Section 3(b), hereby agrees that (unless prohibited
by applicable law or applicable document retention policy) it will either (i)
destroy all prospectuses, other than permanent file copies, then in such
Holder’s possession which have been replaced by the Company and the Guarantors
with more recently dated prospectuses or (ii) deliver to the Company all copies,
other than permanent file copies, then in such Holder’s possession of the
prospectus covering such Securities that was current at the time of receipt of
such notice.
 
(k)           Not later than the effective date of the applicable Registration
Statement, the Company and the Guarantors will provide a CUSIP number for the
Initial Securities, the Exchange Securities or the Private Exchange Securities,
as the case may be, and provide the applicable trustee with printed certificates
for the Initial Securities, the Exchange Securities or the Private Exchange
Securities, as the case may be, in a form eligible for deposit with The
Depository Trust Company.
 
(l)           The Company and the Guarantors will comply in all material
respects with all rules and regulations of the Commission to the extent and so
long as they are applicable to the Registered Exchange Offer or the Shelf
Registration and will make generally available to its security holders (or
otherwise provide in accordance with Section 11(a) of the Securities Act) an
earnings statement satisfying the provisions of Section 11(a) of the Securities
Act, no later than 45 days after the end of a 12-month period (or 90 days, if
such period is a fiscal year) beginning with the first month of the Company’s
first fiscal quarter commencing after the effective date of the Registration
Statement, which statement shall cover such 12-month period.
 
(m)           The Company and the Guarantors shall cause the Indenture to be
qualified under the Trust Indenture Act of 1939, as amended, in a timely manner
and containing such changes, if any, as shall be necessary for such
qualification.  In the event that such qualification would require the
appointment of a new
 
 
10

--------------------------------------------------------------------------------

 
 
trustee under the Indenture, the Company and the Guarantors shall appoint a new
trustee thereunder pursuant to the applicable provisions of the Indenture.
 
(n)           The Company may require each Holder of Securities to be sold
pursuant to the Shelf Registration Statement to furnish to the Company such
information regarding the Holder and the distribution of the Securities as the
Company may from time to time reasonably require for inclusion in the Shelf
Registration Statement, and the Company may exclude from such registration the
Securities of any Holder that unreasonably fails to furnish such information
within a reasonable time after receiving such request.
 
(o)           The Company and the Guarantors shall enter into such customary
agreements (including, if requested, an underwriting agreement in customary
form) and take all such other actions, if any, as any Holder of the Securities
shall reasonably request in order to facilitate the disposition of the
Securities pursuant to any Shelf Registration.
 
(p)           In the case of any Shelf Registration, the Company and the
Guarantors shall (i) make reasonably available for inspection by the Holders of
the Securities, any underwriter participating in any disposition pursuant to the
Shelf Registration Statement and any attorney, accountant or other agent
retained by the Holders of the Securities or any such underwriter all relevant
financial and other records, pertinent corporate documents and properties of the
Company and the Guarantors and (ii) cause the Company’s and the Guarantors’
officers, directors, employees, accountants and auditors to supply all relevant
information reasonably requested by the Holders of the Securities or any such
underwriter, attorney, accountant or agent in connection with the Shelf
Registration Statement, in each case, as shall be reasonably necessary to enable
such persons, to conduct a reasonable investigation within the meaning of
Section 11 of the Securities Act; provided, however, that the foregoing
inspection and information gathering shall be coordinated on behalf of the
Initial Purchasers by you and on behalf of the other parties, by one counsel
designated by and on behalf of such other parties as described in Section 4
hereof; provided further that the conduct of the foregoing inspection and
information gathering shall be subject to the execution by all persons party to
such inspection and information gathering of a reasonable confidentiality
undertaking in customary form with respect to confidential and proprietary
information of the Company and the Guarantors.
 
(q)           In the case of any Shelf Registration, the Company and the
Guarantors, if requested by any Holder of Securities covered thereby, shall
cause (i) their counsel to deliver an opinion and updates thereof relating to
the Securities in customary form addressed to such Holders and the managing
underwriters, if any, thereof and dated, in the case of the initial opinion, the
effective date of such Shelf Registration Statement (it being agreed that the
matters to be covered by such opinion shall include, without limitation, the due
incorporation and good standing of the Company and its subsidiaries; the
qualification of the Company and its subsidiaries to transact business as
foreign corporations; the due
 
 
11

--------------------------------------------------------------------------------

 
 
authorization, execution and delivery of the relevant agreement of the type
referred to in Section 3(o) hereof; the due authorization, execution,
authentication and issuance, and the validity and enforceability, of the
applicable Securities; the absence of governmental approvals required to be
obtained in connection with the Shelf Registration Statement, the offering and
sale of the applicable Securities, or any agreement of the type referred to in
Section 3(o) hereof; the compliance in all material respects as to form of such
Shelf Registration Statement and any documents incorporated by reference therein
and of the Indenture with the requirements of the Securities Act and the Trust
Indenture Act, respectively; and (A) as of the date of the opinion and as of the
effective date of the Shelf Registration Statement or most recent post-effective
amendment thereto, as the case may be, the absence from such Shelf Registration
Statement and the prospectus included therein, as then amended or supplemented,
and from any documents incorporated by reference therein and (B) as of an
applicable time identified by such Holders or managing underwriters, the absence
from such prospectus taken together with any other documents identified by such
Holders or managing underwriters, in the case of (A) and (B), of an untrue
statement of a material fact or the omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading (in the case of any such incorporated documents, in the light of the
circumstances existing at the time that such documents were filed with the
Commission under the Exchange Act); (ii) its officers to execute and deliver all
customary documents and certificates and updates thereof requested by any
underwriters of the applicable Securities and (iii) its independent public
accountants and the independent public accountants with respect to any other
entity for which financial information is provided in the Shelf Registration
Statement to provide to the selling Holders of the applicable Securities and any
underwriter therefor a comfort letter in customary form and covering matters of
the type customarily covered in comfort letters in connection with primary
underwritten offerings, subject to receipt of appropriate documentation as
contemplated, and only if permitted, by Statement of Auditing Standards No. 72.
 
(r)           If a Registered Exchange Offer or a Private Exchange is to be
consummated, upon delivery of the Initial Securities by Holders to the Company
(or to such other Person as directed by the Company) in exchange for the
Exchange Securities or the Private Exchange Securities, as the case may be, the
Company shall mark, or cause to be marked, on the Initial Securities so
exchanged that such Initial Securities are being canceled in exchange for the
Exchange Securities or the Private Exchange Securities, as the case may be; in
no event shall the Initial Securities be marked as paid or otherwise satisfied.
 
(s)           The Company and the Guarantors will use their commercially
reasonable efforts to (a) if the Initial Securities have been rated prior to the
initial sale of such Initial Securities, confirm such ratings will apply to the
Securities covered by a Registration Statement, or (b) if the Initial Securities
were not previously rated, cause the Securities covered by a Registration
Statement to be rated with the appropriate rating agencies, in each case, if so
requested by Holders
 
 
12

--------------------------------------------------------------------------------

 
 
of a majority in aggregate principal amount of Securities covered by such
Registration Statement, or by the managing underwriters, if any.
 
(t)           In the event that any broker-dealer registered under the Exchange
Act shall underwrite any Securities or participate as a member of an
underwriting syndicate or selling group or “assist in the distribution” (within
the meaning of the Conduct Rules (the “Rules”) of the Financial Industry
Regulatory Authority, Inc. (“FINRA”)) thereof, whether as a Holder of such
Securities or as an underwriter, a placement or sales agent or a broker or
dealer in respect thereof, or otherwise, the Company and the Guarantors will
assist such broker-dealer in complying with the requirements of such Rules,
including, without limitation, by (i) if such Rules, including Rule 5121, shall
so require, engaging a “qualified independent underwriter” (as defined in Rule
5121) to participate in the preparation of the Registration Statement relating
to such Securities, to exercise usual standards of due diligence in respect
thereto and, if any portion of the offering contemplated by such Registration
Statement is an underwritten offering or is made through a placement or sales
agent, to recommend the yield of such Securities, (ii) indemnifying any such
qualified independent underwriter to the extent of the indemnification of
underwriters provided in Section 5 hereof and (iii) providing such information
to such broker-dealer as may be required in order for such broker-dealer to
comply with the requirements of the Rules.
 
(u)           The Company and the Guarantors shall use their commercially
reasonable efforts to take all other steps necessary to effect the registration
of the Securities covered by a Registration Statement contemplated hereby.
 
(v)           Each Holder and each Participating Broker-Dealer agrees by
acquisition of Initial Securities or Exchange Securities that, upon the Company
providing notice to such Holder or Participating Broker-Dealer, as the case may
be, (x) of the happening of any event of the kind described in paragraphs (ii)
through (v) of Section 3(b) hereof, or (y) that the Board of Directors of the
Company has resolved that the Company has a bona fide business purpose for doing
so, then, upon providing such notice (which shall refer to this Section 3(v)),
the Company may delay the filing or the effectiveness of the Exchange Offer
Registration Statement or the Shelf Registration Statement (if not then filed or
effective, as applicable) and shall not be required to maintain the
effectiveness thereof or amend or supplement the Exchange Offer Registration
Statement or the Shelf Registration Statement, in all cases, for a period (a
“Delay Period”) expiring upon the earlier to occur of (i) in the case of the
immediately preceding clause (x), such Holder’s or Participating Broker-Dealer’s
receipt of the copies of the supplemented or amended prospectus contemplated by
Section 3(g) hereof or until it is advised in writing by the Company that the
use of the applicable prospectus may be resumed, and has received copies of any
amendments or supplements thereto or (ii) in the case of the immediately
preceding clause (y), the date which is the earlier of (A) the date on which
such business purpose ceases to interfere with the Company’s obligations to file
or maintain the effectiveness of any such Registration Statement pursuant to
this Agreement or (B) 60 days after
 
 
13

--------------------------------------------------------------------------------

 
 
the Company notifies the Holders of such good faith determination. There shall
not be more than 60 days of Delay Periods during any 12-month period. The period
of effectiveness of the Shelf Registration Statement provided for in Section
2(b) above and the Exchange Offer Registration Statement provided for in Section
1 above shall each be extended by a number of days equal to the number of days
during any Delay Period. Any Delay Period will not alter the obligations of the
Company to pay Additional Interest under the circumstances set forth in Section
6 hereof.
 
4.           Registration Expenses.  The Company and the Guarantors shall bear
all fees and expenses incurred in connection with the performance of its
obligations under Sections 1 through 3 hereof, whether or not the Registered
Exchange Offer or a Shelf Registration is filed or becomes effective, and, in
the event of a Shelf Registration, shall bear or reimburse the Holders of the
Securities covered thereby for the reasonable and documented fees and
disbursements of one firm of counsel designated by the Holders of a majority in
principal amount of the Initial Securities covered thereby to act as counsel for
the Holders of the Initial Securities in connection therewith.
 
5.           Indemnification.  (a)  The Company and the Guarantors, jointly and
severally, agree to indemnify and hold harmless each Holder of the Securities,
any Participating Broker-Dealer and each person, if any, who controls such
Holder or such Participating Broker-Dealer within the meaning of the Securities
Act or the Exchange Act (each Holder, any Participating Broker-Dealer and such
controlling persons are referred to collectively as the “Indemnified Parties”)
from and against any losses, claims, damages or liabilities, joint or several,
or any actions in respect thereof (including, but not limited to, any losses,
claims, damages, liabilities or actions relating to purchases and sales of the
Securities) to which each Indemnified Party may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such losses, claims,
damages, liabilities or actions arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in a
Registration Statement or prospectus or in any amendment or supplement thereto
or in any preliminary prospectus or “issuer free writing prospectus,” as defined
in Commission Rule 433 (“Issuer FWP”), relating to a Shelf Registration, or
arise out of, or are based upon, the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and shall reimburse, as incurred, the
Indemnified Parties for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action in respect thereof; provided, however, that the Company and
the Guarantors shall not be liable in any such case to the extent that such
loss, claim, damage or liability arises out of or is based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in a
Registration Statement or prospectus or in any amendment or supplement thereto
or in any preliminary prospectus or Issuer FWP relating to a Shelf Registration
in reliance upon and in conformity with written information pertaining to such
Holder and furnished to the Company by or on behalf of such Holder specifically
for inclusion therein; provided further, however, that this indemnity agreement
will be in addition to any liability which the Company and the Guarantors may
otherwise have to such Indemnified Party.  The Company and the Guarantors shall
also indemnify underwriters, their officers
 
 
14

--------------------------------------------------------------------------------

 
 
and directors and each person who controls such underwriters within the meaning
of the Securities Act or the Exchange Act to the same extent as provided above
with respect to the indemnification of the Holders of the Securities if
requested by such Holders.
 
(b)           Each Holder of the Securities and each Participating
Broker-Dealer, severally and not jointly, will indemnify and hold harmless the
Company, the Guarantors and each person, if any, who controls the Company or the
Guarantors within the meaning of the Securities Act or the Exchange Act from and
against any losses, claims, damages or liabilities or any actions in respect
thereof, to which the Company, the Guarantors or any such controlling person may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such losses, claims, damages, liabilities or actions arise out of or are
based upon any untrue statement or alleged untrue statement of a material fact
contained in a Registration Statement or prospectus or in any amendment or
supplement thereto or in any preliminary prospectus or Issuer FWP relating to a
Shelf Registration, or arise out of or are based upon the omission or alleged
omission to state therein a material fact necessary to make the statements
therein not misleading, but in each case only to the extent that the untrue
statement or omission or alleged untrue statement or omission was made in
reliance upon and in conformity with written information pertaining to such
Holder or Participating Broker-Dealer and furnished to the Company by or on
behalf of such Holder or Participating Broker-Dealer specifically for inclusion
therein; and, subject to the limitation set forth immediately preceding this
clause, shall reimburse, as incurred, the Company and the Guarantors for any
legal or other expenses reasonably incurred by the Company, the Guarantors or
any such controlling person in connection with investigating or defending any
loss, claim, damage, liability or action in respect thereof.  This indemnity
agreement will be in addition to any liability which such Holder or
Participating Broker-Dealer may otherwise have to the Company, the Guarantors or
any of their controlling persons.
 
(c)           Promptly after receipt by an indemnified party under this Section
5 of notice of the commencement of any action or proceeding (including a
governmental investigation), such indemnified party will, if a claim in respect
thereof is to be made against the indemnifying party under this Section 5,
notify the indemnifying party of the commencement thereof; but the failure to
notify the indemnifying party shall not relieve the indemnifying party from any
liability that it may have under subsection (a) or (b) above except to the
extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and provided further that the
failure to notify the indemnifying party shall not relieve it from any liability
that it may have to an indemnified party otherwise than under subsection  (a) or
(b) above.  In case any such action is brought against any indemnified party,
and it notifies the indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein and, to the extent
that it may wish, jointly with any other indemnifying party similarly notified,
to assume the defense thereof, with counsel reasonably satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof the
indemnifying party will not be liable to such indemnified party under this
Section 5 for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in connection
with the defense thereof.  In the event, however, such indemnified party
 
 
15

--------------------------------------------------------------------------------

 
 
reasonably determines in its judgment based on the advice of counsel that having
common counsel would present such counsel with a conflict of interest or if the
defendants in or targets of any such action or proceeding include both an
indemnified party and the indemnifying party and such indemnified party
reasonably concludes that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, or if the indemnifying party fails to assume the defense
of the action or proceeding or to employ counsel reasonably satisfactory to such
indemnified party in a timely manner, then such indemnified party may employ
separate counsel to represent or defend it in any such action or proceeding and
the indemnifying party will pay the reasonable and customary fees and
disbursements of such counsel.  In no event shall the indemnifying parties be
liable for the reasonable fees and expenses of more than one counsel (together
with appropriate local counsel) at any time for all indemnified parties in
connection with any one action or separate but substantially similar or related
actions arising in the same jurisdiction out of the same general allegations or
circumstances. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending or threatened action
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party unless such
settlement (i) includes an unconditional release of such indemnified party from
all liability on any claims that are the subject matter of such action, and (ii)
does not include a statement as to or an admission of fault, culpability or a
failure to act by or on behalf of any indemnified party. No indemnifying party
shall be liable for any settlement or compromise of, or consent to the party of
judgment with respect to, any such action or claim effected without its consent
(which consent shall not be unreasonably withheld).
 
(d)           If the indemnification provided for in this Section 5 is
unavailable or insufficient to hold harmless an indemnified party under
subsections (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to in
subsection (a) or (b) above (i) in such proportion as is appropriate to reflect
the relative benefits received by the indemnifying party or parties on the one
hand and the indemnified party on the other from the exchange of the Securities,
pursuant to the Registered Exchange Offer, or (ii) if the allocation provided by
the foregoing clause (i) is not permitted by applicable law, in such proportion
as is appropriate to reflect not only the relative benefits referred to in
clause (i) above but also the relative fault of the indemnifying party or
parties on the one hand and the indemnified party on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities (or actions in respect thereof) as well as any other relevant
equitable considerations.  The relative fault of the parties shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company on the one hand or
such Holder or such other indemnified party, as the case may be, on the other,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The amount paid
by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this subsection (d) shall be
 
 
16

--------------------------------------------------------------------------------

 
 
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim which is the subject of this subsection (d).  Notwithstanding any other
provision of this Section 5(d), the Holders of the Securities shall not be
required to contribute any amount in excess of the amount by which the net
proceeds received by such Holders from the sale of the Securities pursuant to a
Registration Statement exceeds the amount of damages which such Holders have
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  For purposes of this paragraph (d), each person,
if any, who controls such indemnified party within the meaning of the Securities
Act or the Exchange Act shall have the same rights to contribution as such
indemnified party and each person, if any, who controls the Company within the
meaning of the Securities Act or the Exchange Act shall have the same rights to
contribution as the Company.
 
(e)           The agreements contained in this Section 5 shall survive the sale
of the Securities pursuant to a Registration Statement and shall remain in full
force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any indemnified party.
 
For the avoidance of doubt, the authorizations, acknowledgments, covenants and
agreements of Spectrum and the Guarantors set forth in this Section 5 shall
become effective upon the execution by each of them of the Joinder Agreement, at
which time such authorizations, acknowledgments, covenants and agreements shall
become effective as if made on the date hereof. Neither Spectrum nor the
Guarantors will have any rights under this Section 5 until the execution by such
entities of the Joinder Agreement.
 
6.           Additional Interest Under Certain Circumstances.  (a)  Additional
interest (the “Additional Interest”) with respect to the Initial Securities that
are Transfer Restricted Securities shall be assessed as follows if any of the
following events occur (each such event in clauses (i) through (iii) below a
“Registration Default”):
 
(i)           The Company and the Guarantors fail to file any Registration
Statement required to be filed with the Commission pursuant to Section 1 hereof
on or prior to the applicable filing deadline;
 
(ii)           The Registered Exchange Offer, if required, is not consummated or
a Shelf Registration Statement is required to be filed with the Commission
pursuant to Section 2 hereof, but does not become effective on or prior to the
90th day following any of the events described in clauses (i), (ii), (iii) or
(iv) of Section 2; or
 
(iii)           If after either an Exchange Offer Registration Statement or a
Shelf Registration Statement is declared (or becomes automatically) effective
(A) such Registration Statement thereafter ceases to be effective; or (B) such
Registration Statement or the related prospectus ceases to be usable (except as
 
 
17

--------------------------------------------------------------------------------

 
 
permitted in paragraph (b)) in connection with resales of Securities during the
periods specified herein because either (1) any event occurs as a result of
which the related prospectus forming part of such Registration Statement would
include any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein in the light of the circumstances
under which they were made not misleading or (2) it shall be necessary to amend
such Registration Statement or supplement the related prospectus, to comply with
the Securities Act or the Exchange Act or the respective rules thereunder.
 
Additional Interest shall accrue on the Initial Securities that are Transfer
Restricted Securities over and above the interest set forth in the title of such
Securities from and including the date on which any such Registration Default
shall occur to but excluding the date on which all such Registration Defaults
have been cured, at a rate of 0.25% per annum for the first 90-day period
immediately following the occurrence of a Registration Default, and such rate
will increase by an additional 0.25% per annum after such 90-day period, up to a
maximum of 0.50%, until such Registration Default has been cured.
 
(b)           A Registration Default referred to in Section 6(a)(iii)(B) hereof
shall be deemed not to have occurred and be continuing in relation to a Shelf
Registration Statement or the related prospectus if (i) such Registration
Default has occurred solely as a result of (x) the filing of a post-effective
amendment to such Shelf Registration Statement to incorporate annual audited
financial information with respect to the Company where such post-effective
amendment is not yet effective and needs to be declared effective to permit
Holders to use the related prospectus or (y) other material events, with respect
to the Company or the Guarantors that would need to be described in such Shelf
Registration Statement or the related prospectus and (ii) in the case of clause
(y), the Company or the Guarantors is proceeding promptly and in good faith to
amend or supplement such Shelf Registration Statement and related prospectus to
describe such events; provided, however, that in any case if such Registration
Default occurs for a continuous period in excess of 90 days, Additional Interest
shall be payable in accordance with the above paragraph from and after the 90th
day after such Registration Default initially occurs until such Registration
Default is cured.
 
(c)           Any amounts of Additional Interest due pursuant to clause (i),
(ii) or (iii) of Section 6(a) above will be payable in cash on the regular
interest payment dates with respect to the Initial Securities that are Transfer
Restricted Securities. The amount of Additional Interest will be determined by
multiplying the applicable Additional Interest rate by the principal amount of
the Initial Securities that are Transfer Restricted Securities, multiplied by a
fraction, the numerator of which is the number of days such Additional Interest
rate was applicable during such period (determined on the basis of a 360-day
year comprised of twelve 30-day months), and the denominator of which is 360.
 
(d)           ”Transfer Restricted Securities” means each Security of each
series until (i) the date on which such Transfer Restricted Security has been
exchanged by a person other than a broker-dealer for a freely transferable
Exchange Security in the Registered Exchange Offer, (ii) following the exchange
by a broker-dealer in the Registered Exchange Offer of an Initial Security for
an Exchange Security, the date on which such
 
 
18

--------------------------------------------------------------------------------

 
 
Exchange Security is sold to a purchaser who receives from such broker-dealer on
or prior to the date of such sale a copy of the prospectus contained in the
Exchange Offer Registration Statement or (iii) the date on which such Security
has been effectively registered under the Securities Act and disposed of in
accordance with the Shelf Registration Statement.
 
7.           Rules 144 and 144A.  The Company shall use its commercially
reasonable efforts to file the reports required to be filed by it under the
Securities Act and the Exchange Act in a timely manner and, if at any time the
Company is not required to file such reports, it will, upon the request of any
Holder of Initial Securities that are restricted securities within the meaning
of Rule 144 and are not saleable pursuant to Rule 144(d) without the need for
public information, make publicly available other information so long as
necessary to permit sales of their securities pursuant to Rules 144 and
144A.  The Company covenants that it will take such further action as any Holder
of Initial Securities may reasonably request, all to the extent required from
time to time to enable such Holder to sell Initial Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rules 144 and 144A (including the requirements of Rule
144A(d)(4)).  The Company will provide a copy of this Agreement to prospective
purchasers of Initial Securities identified to the Company by the Initial
Purchasers upon request.  If the Company ceases to be a reporting company under
the Exchange Act, upon the request of any Holder of Initial Securities, the
Company shall deliver to such Holder a written statement as to whether it has
complied with such requirements. Notwithstanding the foregoing, nothing in this
Section 7 shall be deemed to require the Company to register any of its
securities pursuant to the Exchange Act.
 
8.           Underwritten Registrations.  If any of the Transfer Restricted
Securities covered by any Shelf Registration are to be sold in an underwritten
offering, the investment banker or investment bankers and manager or managers
that will administer the offering (“Managing Underwriters”) will be selected by
the Holders of a majority in aggregate principal amount of such Transfer
Restricted Securities to be included in such offering, subject to the prior
approval by the Company, which approval will not be unreasonably withheld or
delayed.
 
No person may participate in any underwritten registration hereunder unless such
person (i) agrees to sell such person’s Transfer Restricted Securities on the
basis reasonably provided in any underwriting arrangements approved by the
persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.
 
9.           Miscellaneous.
 
(a)           Amendments and Waivers.  The provisions of this Agreement may not
be amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, except by the Company and, following the
execution of the Joinder Agreement, the Company and the Guarantors, and the
written consent of
 
 
19

--------------------------------------------------------------------------------

 
 
the Holders of a majority in principal amount of the Transfer Restricted
Securities affected by such amendment, modification, supplement, waiver or
consents.
 
(b)           Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, first-class mail,
facsimile transmission, or air courier which guarantees overnight delivery:
 
(1)           if to a Holder of the Securities, at the most current address
given by such Holder to the Company.
 
(2)           if to the Initial Purchasers:
 
 Barclays Capital Inc.
 745 Seventh Avenue
 New York, New York 10019
 Attention: Syndicate Registration


 Deutsche Bank Securities Inc.
 60 Wall Street
 New York, New York 10005
 Attention: Corporate Finance Department
 
with a copy to:
 
 Cahill Gordon & Reindel LLP
 80 Pine Street
 New York, NY 10005
 Fax No.:  (212) 269-5420
 Attention:  John Tripodoro, Esq.
 
(3)           if to the Company and the Guarantors, at their address as follows:
 
 Spectrum Brands, Inc.
 610 Rayovac Drive
 Madison, WI 53719
 Fax No.:  (608) 288-4485
 Attention: General Counsel
 
with a copy to:
 
 Paul, Weiss, Rifkind, Wharton & Garrison LLP
 1285 Avenue of the Americas
 New York, NY 10019
 Fax No.:  (212) 757-3990
 Attention:  Raphael M. Russo
 
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; three business days after
being
 
 
20

--------------------------------------------------------------------------------

 
 
deposited in the mail, postage prepaid, if mailed; when receipt is acknowledged
by recipient’s facsimile machine operator, if sent by facsimile transmission;
and on the day delivered, if sent by overnight air courier guaranteeing next day
delivery.
 
(c)           No Inconsistent Agreements.  The Company and the Guarantors have
not, as of the date hereof, entered into, nor shall it, on or after the date
hereof, enter into, any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders herein or otherwise
conflicts with the provisions hereof.
 
(d)           Successors and Assigns.  This Agreement shall, prior to the
Spectrum Assumption, be binding upon the Company and its successors and assigns
and, following the execution of the Joinder Agreement, the Company, the
Guarantors and their successors and assigns.
 
(e)           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
 
(f)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
(g)           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.
 
(h)           Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.
 
(i)           Securities Held by the Company.  Whenever the consent or approval
of Holders of a specified percentage of principal amount of Securities is
required hereunder, Securities held by the Company or its affiliates (other than
subsequent Holders of Securities if such subsequent Holders are deemed to be
affiliates solely by reason of their holdings of such Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Initial Purchasers, the Company and the Guarantors in accordance with its
terms.
 

 
Very truly yours,
 
         
Spectrum Brands Escrow Corp.
 
         
 
By:
/s/ NATHAN E. FAGRE        Name:  Nathan E. Fagre       Title:    Secretary    
     

 
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
The foregoing Registration
Rights Agreement is hereby confirmed
and accepted as of the date first
above written.
 
Barclays Capital Inc.
 
       
By:
/s/ REGINA TARONE     Name:  Regina Tarone     Title:    Managing Director      
   
Acting on its own behalf and as a
representative of the several Initial Purchasers
       

 
 
Deutsche Bank Securities Inc.
 
       
By:
/s/ REGINA TARONE     Name:  Regina Tarone     Title:    Managing Director      
  By: /s/ SCOTT SARTORIUS     Name:  Scott Sartorius      Title:    Managing
Director          
Acting on its own behalf and as a
representative of the several Initial Purchasers
       

 
 
 
 
23

--------------------------------------------------------------------------------

 
 
ANNEX A
 
Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities.  The
Letter of Transmittal states that by so acknowledging and by delivering a
prospectus, a broker-dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.  This Prospectus, as it
may be amended or supplemented from time to time, may be used by a broker-dealer
in connection with resales of Exchange Securities received in exchange for
Initial Securities where such Initial Securities were acquired by such
broker-dealer as a result of market-making activities or other trading
activities.  The Company has agreed that, for a period of 180 days after the
Expiration Date (as defined herein), it will make this Prospectus available to
any broker-dealer for use in connection with any such resale.  See “Plan of
Distribution.”
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX B
 
Each broker-dealer that receives Exchange Securities for its own account in
exchange for Initial Securities, where such Initial Securities were acquired by
such broker-dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a prospectus in connection
with any resale of such Exchange Securities.  See “Plan of Distribution.”
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX C
 
PLAN OF DISTRIBUTION
 
Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities.  This
Prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of Exchange Securities received in
exchange for Initial Securities where such Initial Securities were acquired as a
result of market-making activities or other trading activities.  The Company has
agreed that, for a period of 180 days after the Expiration Date, it will make
this prospectus, as amended or supplemented, available to any broker-dealer for
use in connection with any such resale.  In addition, until                   ,
20  ,  all dealers effecting transactions in the Exchange Securities may be
required to deliver a prospectus.1
 
The Company will not receive any proceeds from any sale of Exchange Securities
by broker-dealers.  Exchange Securities received by broker-dealers for their own
account pursuant to the Exchange Offer may be sold from time to time in one or
more transactions in the over-the-counter market, in negotiated transactions,
through the writing of options on the Exchange Securities or a combination of
such methods of resale, at market prices prevailing at the time of resale, at
prices related to such prevailing market prices or negotiated prices.  Any such
resale may be made directly to purchasers or to or through brokers or dealers
who may receive compensation in the form of commissions or concessions from any
such broker dealer or the purchasers of any such Exchange Securities.  Any
broker-dealer that resells Exchange Securities that were received by it for its
own account pursuant to the Exchange Offer and any broker or dealer that
participates in a distribution of such Exchange Securities may be deemed to be
an “underwriter” within the meaning of the Securities Act and any profit on any
such resale of Exchange Securities and any commission or concessions received by
any such persons may be deemed to be underwriting compensation under the
Securities Act.  The Letter of Transmittal states that, by acknowledging that it
will deliver and by delivering a prospectus, a broker-dealer will not be deemed
to admit that it is an “underwriter” within the meaning of the Securities Act.
 
For a period of 180 days after the Expiration Date the Company will promptly
send additional copies of this Prospectus and any amendment or supplement to
this Prospectus to any broker-dealer that requests such documents in the Letter
of Transmittal.  The Company has agreed to pay all expenses incident to the
Exchange Offer (including the expenses of one counsel for the Holders of the
Securities) other than commissions or concessions of any brokers or dealers and
will indemnify the Holders of the Securities (including any broker-dealers)
against certain liabilities, including liabilities under the Securities Act.
 
__________________________
 
1 In addition, the legend required by Item 502(e) of Regulation S-K will appear
on the back cover page of the Exchange Offer prospectus.
 
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX D
 
           CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10
ADDITIONAL COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR
SUPPLEMENTS THERETO.
 
Name:
   
Address:
         



 
If the undersigned is not a broker-dealer, the undersigned represents that it is
not engaged in, and does not intend to engage in, a distribution of Exchange
Securities.  If the undersigned is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Initial Securities that were
acquired as a result of market-making activities or other trading activities, it
acknowledges that it will deliver a prospectus in connection with any resale of
such Exchange Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
JOINDER AGREEMENT TO REGISTRATION RIGHTS AGREEMENT
 
[DATE]
 
Reference is hereby made to the Registration Rights Agreement, dated as of
November 16, 2012 (the “Registration Rights Agreement”), by and among Spectrum
Brands Escrow Corp. (the “Escrow Issuer”) and Barclays Capital Inc. and Deutsche
Bank Securities Inc., as representatives of the Initial Purchasers, concerning
the registration rights relating to the Escrow Issuer’s $520,000,000 aggregate
principal amount of its 6.375% Senior Notes due 2020 (the “2020 Notes”) and
$570,000,000 aggregate principal amount of its 6.625% Senior Notes due 2022 (the
“2022 Notes” and, together with the 2020 Notes, the “Securities”).  Unless
otherwise defined herein, terms defined in the Registration Rights Agreement and
used herein shall have the respective meanings given to them in the Registration
Rights Agreement.
 
1.           Joinder of the Company and the Guarantors.  Spectrum Brands, Inc.,
a Delaware corporation (“Spectrum”), and the subsidiaries of Spectrum party
hereto (the “Guarantors”) hereby agree to become bound by the terms, conditions
and other provisions of the Registration Rights Agreement with all attendant
rights, duties and obligations stated therein, with the same force and effect as
if each was originally named as the “Company” (with respect to Spectrum) or as
“Guarantors” (with respect to the Guarantors) therein and as if each such party
executed the Registration Rights Agreement on the date thereof.
 
2.           Governing Law. This Joinder Agreement shall be governed by and
construed in accordance with the laws of the State of New York.
 
3.           Counterparts.  This Joinder Agreement may be executed in any number
of counterparts and by the parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
 
4.           Amendments.  No amendment or waiver of any provision of this
Joinder Agreement, nor any consent or approval to any departure therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
parties hereto.
 
5.           Headings.  The headings in this Joinder Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.
 
[Signature Page Follows]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned have executed this Joinder Agreement as of
the date first written above.
 

 
SPECTRUM BRANDS, INC.
 
         
 
By:
        Name        Title           

 

 
[GUARANTORS]
 
         
 
By:
        Name        Title           

 
 
CONFIRMED AND ACCEPTED,
     as of the date first above written:
 
SPECTRUM BRANDS ESCROW CORP.
 
       
By:
      Name      Title         

 
 
 
 
 
 

--------------------------------------------------------------------------------